Citation Nr: 1415928	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent, for degenerative joint disease (DJD) lumbar spine, from August 24, 2004 to June 28 2011, and in excess of 20 percent thereafter. 

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine with intervertebral disc syndrome (IVDS) of circumflex nerve status post diskectomy C5-6.

3.  Entitlement to a separate compensable rating for peripheral neuropathy right upper extremity associated with DDD of the cervical spine with IVDS of circumflex nerve status post diskectomy C5-6, prior to June 29, 2011, and a disability rating in excess of 10 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1982 with subsequent active duty training in the reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In February 2012, the Veteran appointed the Disabled American Veterans as his representative.  Subsequently, in October 2013, the Veteran changed his representative to the Georgia Department of Veterans Service.

The issue of a temporary total evaluation (TTE) has been raised by the record, in the October 2008 and February 2009 letters from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding identified records and to afford the Veteran additional VA examinations in connection with this appeal.

In a November 2012 videoconference hearing, the Veteran testified that he had received treatment at the Stockbridge Outpatient Clinic and the Atlanta VA Medical Center.  These treatment records are not contained within the claims file.  Additionally, the Veteran testified that he applied for vocational rehabilitation and this information is also not contained within the claims file.  A remand is necessary to obtain these records.  

The Veteran also testified that he experiences radiating pain/burning, tingling in his legs, and sensitivity to cold.  He also testified that he experiences numbness/burning and tingling in his hands.  In an April 2013 C&P examination, it was noted that the Veteran has urological symptoms and occasionally has difficulty holding his urine.  In light of the Veteran's contentions, a new VA examination is therefore necessary to determine the current nature and severity of the Veteran's service-connected lumbar and cervical spine disabilities, to include any related neurological impairments.

Additionally, the record shows that the Veteran currently meets the schedular criteria for a TDIU.  See September 2013 rating decision.  However, the record contains both favorable and unfavorable evidence as to whether his service-connected disabilities affect employability.  A new VA examination is also necessary to evaluate whether the Veteran is entitled to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.

2. Associate the Veteran's VA vocational rehabilitation folder with the paper or electronic claims file, if such exits.  The claims file should be properly documented if such file does not exist.

3. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for all of his service-connected disabilities, to include Stockbridge Outpatient Clinic and the Atlanta VA Medical Center.  All requests for records and responses must be associated with the claims folder.

4. In the August 2012 rating decision, peripheral neuropathy right upper extremity associated with DDD of the cervical spine with IVDS of circumflex nerve status post diskectomy C5-6 is listed twice.  Please clarify the Veteran's service connected disabilities and their respective disability ratings.

5. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected lumbar and cervical spine disabilities.  The claims folder should be made available to and reviewed by the examiner.  

a. The examiner should identify all orthopedic and related neurological pathology found to be present in the Veteran's lumbar and cervical spine.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

b. The examiner should state whether the lumbar and cervical spine disabilities have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. As to the service-connected peripheral neuropathy in the right upper extremity, the examiner is asked to express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  

d. The examiner should also indicate whether there is related neurologic impairment in the Veteran's left upper extremity, and if so, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.

e. The examiner is also asked to indicate whether the Veteran has bowel or bladder problems attributable to the service-connected lumbar spine disability.  In doing so, reconcile the findings with the April 2013 C&P examination and the Veteran's report of being unable to hold his urine.

6. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (depressive disorder, NOS associated with erectile dysfunction, DJD, lumbar, DJD, right shoulder, DDD of the cervical spine with IVDS of circumflex nerve status post diskectomy C5-6, tinea cruris, peripheral neuropathy right upper extremity associated with DDD of the cervical spine with IVDS of circumflex nerve status post diskectomy C5-6, and erectile dysfunction associated with DJD lumbar spine) render him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.  Reconcile the opinion with the November 2011 VR&E memorandum, the April 2013 VA C&P report, and the Veteran's contentions.

7. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

8. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



